USCA11 Case: 18-13890     Date Filed: 03/30/2022   Page: 1 of 20




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 18-13890
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ELBERT LEE WILLIAMS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Georgia
          D.C. Docket No. 5:16-cr-00064-MTT-CHW-1
                    ____________________
USCA11 Case: 18-13890       Date Filed: 03/30/2022    Page: 2 of 20




2                      Opinion of the Court               18-13890

Before JORDAN, JILL PRYOR, and TJOFLAT, Circuit Judges.
TJOFLAT, Circuit Judge:
       Elbert Lee Williams appeals his conviction by guilty plea
for intent to distribute cocaine and cocaine base under 21 U.S.C §
841(a)(1). Williams alleges that the District Court improperly de-
nied his right to self-representation under Faretta v. California,
422 U.S. 806, 95 S. Ct. 2525 (1975). However, despite (1) the ex-
istence of a circuit split on whether a voluntary guilty plea waives
the right to self-representation on appeal and (2) our own order to
Williams’s appellate counsel instructing her to brief whether this
Court can review a denial of the right to self-representation fol-
lowing a guilty plea, Williams’s appellate counsel failed to make
any argument in the opening brief that even approached the ap-
plicable legal question. Accordingly, Williams has forfeited any
argument under which we may grant relief in this appeal, and so
we must affirm the District Court.
                                 I.
                                A.
       Williams is a 54-year-old man who withdrew from high
school prior to completing the tenth grade; although capable of
reading and writing, he has no other formal education. From
1988 to 1990, Williams committed a variety of offenses such as
theft, burglary, and breaking into a car. He pled guilty with the
assistance of counsel to each of these charges and received proba-
tion and ninety days confinement. Over the course of 1991, Wil-
USCA11 Case: 18-13890        Date Filed: 03/30/2022      Page: 3 of 20




18-13890                Opinion of the Court                         3

liams was charged with and, with the assistance of counsel, sub-
sequently pled guilty to burglary, three counts of cocaine distribu-
tion, and first-degree arson. For these crimes, he received a con-
current sentence of twenty years. Williams remained in custody
from 1991 until December 2004, when he was paroled; however,
he subsequently had his parole revoked in August 2005 after being
found in possession of cocaine. Williams was paroled again in
2007, only to shortly thereafter be found driving under the influ-
ence of alcohol and in possession of cocaine. He pled guilty to
these new offenses with the assistance of counsel and received a
thirty-year sentence, of which he was to serve seven years in pris-
on and the balance on probation. Williams was released on pro-
bation on April 27, 2015.
        On April 13, 2016, in the instant case, police officers applied
for and were granted a search warrant for the house where Wil-
liams was then located. During the subsequent search, Williams
was found in a bedroom of that house in possession of 34.6 grams
of powder cocaine, 11 grams of crack cocaine, .80 grams of mari-
juana, $1,740 cash, and a handgun. On November 9, 2016, Wil-
liams was charged with four counts: (1) possession with intent to
distribute cocaine and cocaine base, (2) possession of marijuana,
(3) felon in possession of a firearm, and (4) possessing a firearm in
furtherance of a drug-trafficking crime. He was arrested, appoint-
ed counsel, then released on bail.
     Despite having been appointed counsel, Williams began
making numerous pro se motions. To the extent William’s pro se
USCA11 Case: 18-13890       Date Filed: 03/30/2022     Page: 4 of 20




4                     Opinion of the Court                 18-13890

motions were intelligible, they put forth legal arguments com-
mon to the sovereign citizen movement. The FBI has provided
the following description of sovereign citizen ideology:
      Sovereign citizens believe the USG [United States
      Government] is illegitimate and has drifted away
      from the true intent of the Constitution. As a result,
      the USG is not perceived to be acting in the interest
      of the American people. These groups generally do
      not adhere to federal, state, or local laws. Some sov-
      ereign citizens believe federal and state officials have
      no real authority and will only recognize the local
      sheriff’s department as the only legitimate govern-
      ment official. Other law enforcement officials are
      viewed as being oppressive and illegitimate.
             Individuals who adhere to this ideology be-
      lieve their status as a sovereign citizen exempts them
      from US laws and the US tax system . . . Sovereign
      citizens view the USG as bankrupt and without tan-
      gible assets; therefore, the USG is believed to use cit-
      izens to back US currency. Sovereign citizens believe
      the USG operates solely on a credit system using
      American citizens as collateral.
Federal Bureau of Investigation, “Sovereign Citizens: An Intro-
duction     for    Law      Enforcement”     3    (Nov.     2010),
https://info.publicintelligence.net/FBI-SovereignCitizens.pdf.
Sovereign citizens often target incarcerated individuals for re-
cruitment and training. Id. at 13. As happened here, sovereign cit-
izens have been known to challenge the jurisdiction of district
USCA11 Case: 18-13890       Date Filed: 03/30/2022      Page: 5 of 20




18-13890               Opinion of the Court                        5

courts to try criminal cases by asserting that the federal govern-
ment has no authority over a sovereign citizen. See United States
v. Benabe, 654 F.3d 753, 766–67 (7th Cir. 2011) (noting that courts
have “repeatedly rejected” sovereign citizens’ “theories of indi-
vidual sovereignty, immunity from prosecution, and their ilk”).
        Williams informed District Judge Marc T. Treadwell that
he had “fired” his attorney, Catherine Williams (no relation), on
April 10, 2017, at a pretrial hearing. Consequently, Judge Tread-
well set a Faretta hearing for April 12 to determine whether Wil-
liams could knowingly and intelligently decide to represent him-
self. Between April 10 and April 12, Judge Treadwell denied sev-
eral of Williams’s pro se motions and Williams filed several more.
      The Faretta hearing began with a brief discussion about the
motions filed and denied in the intervening days and segued into
Judge Treadwell informing Williams of the purpose of a Faretta
hearing. Judge Treadwell then stated that:
      The problem is I cannot allow you to represent
      yourself unless you understand that you have to
      abide by the rules and law of this Court. And every-
      thing that you have done so far illustrates to me that
      you do not understand that.
              Now I’m going to ask you some questions to
      see if it’s appropriate for you to represent yourself. It
      seems to me very unlikely that it is appropriate giv-
      en thus far your apparent inability to understand
      that if you do represent yourself you’ve got to abide
USCA11 Case: 18-13890      Date Filed: 03/30/2022    Page: 6 of 20




6                     Opinion of the Court               18-13890

      by the rules of the Court and the laws of Congress
      and the Constitution.
Judge Treadwell then reminded Williams of the charges against
him and inquired about the source of Williams’s sovereign citizen
theories. Williams replied that he had picked up his theories
while studying with other inmates during his time incarcerated.
Williams continued by comparing his legal situation to drowning,
stating that “[a] drowning man will reach for a straw just to sur-
vive.” Judge Treadwell replied that he understood that Williams
felt desperate, stating:
      And everything that you’re telling me so far is you
      are – you may think you are helping yourself, but
      you are absolutely intent on ruining any chance you
      have of defending yourself against these charges by
      urging bogus, unsubstantiated, illogical[] arguments.
             And that’s the reason that it’s going to be ex-
      tremely difficult for me to find that you are know-
      ingly, intelligently waiving your right to counsel be-
      cause you may think you are reaching for something
      as a drowning man when you do that, but all you’re
      reaching for is a lead weight that’s going to take you
      to the bottom if you continue on the path that you
      are on right now.
Williams then inquired about the district court’s subject matter
jurisdiction and questioned how the “United States of America”
could prosecute him as the United States is not a person. Judge
Treadwell briefly explained, then stated:
USCA11 Case: 18-13890       Date Filed: 03/30/2022     Page: 7 of 20




18-13890               Opinion of the Court                       7

      Well, I think we’re pretty quickly coming to the
      conclusion that I have to reach which is, Mr. Wil-
      liams clearly does not understand the risk of him
      representing himself.
             I cannot find that he knowingly and intelli-
      gently has made a decision to represent himself.
      Clearly his decision is based upon what somebody
      has told him, as he has described it about what the
      law is or should be, and it is completely separated
      from reality.
              Now, how can a man, who is operating under
      that illusion – illusion in the sense that he cannot ac-
      cept what the law is and rather urges completely un-
      substantiated versions of the law, I guess you would
      call it, in his defense. It’s a sure fire guarantee of a
      conviction, as best I can tell.
Judge Treadwell then questioned Williams about whether he un-
derstood that he would have to abide by the Federal Rules of Evi-
dence and the Federal Rules of Criminal Procedure and reiterated
that William’s theories had no basis in law or fact. Williams re-
plied with a long statement explaining his prior legal troubles, the
difficulty he has had with law enforcement and lawyers, and his
skepticism towards the criminal judicial system. Williams
summed up his position by stating “[s]o if I’m going to take my
life and just give it away why shouldn’t I do it myself?”
       Following Williams’s statement, Judge Treadwell segued
into asking Williams about his mental health. Williams explained
USCA11 Case: 18-13890            Date Filed: 03/30/2022         Page: 8 of 20




8                          Opinion of the Court                      18-13890

that he had been diagnosed with depression and medicated while
incarcerated, but that while outside prison he relied only on
“[g]oing to church and dealing with the Lord” for treatment.
       Judge Treadwell then asked how Williams saw his trial
“unfolding” in this case, and Williams replied that he intended to
make the same sovereign citizen arguments (“constitutional re-
straint and fraud subject matter jurisdiction”) at trial. Judge
Treadwell explained that the jury would decide only questions of
fact and that since Williams’s arguments were questions of law,
Williams would be unable to discuss his arguments at trial once
they were denied, although he could appeal that decision after tri-
al. Williams replied, “Well, I’m going to have to go back and do
some more digging and googling or whatever and praying and
deal with the situation when that time comes, sir.”
       Judge Treadwell then inquired into Williams’s education
level and familiarity with trial procedure. Williams informed
Judge Treadwell that he had completed the ninth grade and that
his prior convictions resulted from guilty pleas rendered with the
assistance of counsel.1 Following this inquiry, there was a discus-
sion about the possible sentences Williams faced should he be
convicted.

1 Williams mentioned here that his 2007 conviction resulted from a “bench
trial.” Williams’s presentence investigation report notes that Williams plead
guilty to the 2007 charges with the assistance of counsel, so it is unclear what
Williams was referring to.
USCA11 Case: 18-13890       Date Filed: 03/30/2022    Page: 9 of 20




18-13890              Opinion of the Court                       9

       Williams then expressed his lack of faith in his lawyer, Ms.
Williams, which Judge Treadwell found to be incredible based on
prior “complimentary” statements Williams had made towards
Ms. Williams and Judge Treadwell’s own interactions with her.
Judge Treadwell concluded the Faretta inquiry with the following
statement:
      But what I’m looking at, Mr. Williams, is you’re fac-
      ing serious charges that have serious consequences
      and you say you want to defend those charges, de-
      fend yourself against those charges, by advancing
      arguments that have no basis in law or fact and will
      almost certainly result in your conviction at the
      hands of a jury. And under those circumstances I
      cannot find that it is appropriate for you to represent
      yourself.
            So, Ms. Williams will continue to represent
      you and we will keep the case on the trial calendar
      for May 8th.
Judge Treadwell, Ms. Williams, and the prosecutor then turned to
discussing a plea offer the prosecution had made to Williams.
Following a short exchange with Williams about his depression,
the court then took a ten-minute break. When the hearing re-
sumed, Judge Treadwell further inquired into Williams’s mental
health and concluded that a competency evaluation was neces-
sary. Relevantly, Judge Treadwell stated that
      Th[e] evaluation could also inform the further con-
      sideration of Mr. Williams’ request to represent
USCA11 Case: 18-13890      Date Filed: 03/30/2022     Page: 10 of 20




10                    Opinion of the Court                 18-13890

      himself if, in fact, he maintains that request after his
      evaluation.
              Clearly, though, the events here this morning
      and this afternoon now, raise considerable doubt as
      to whether or not Mr. Williams can knowingly and
      intelligently make the decision to represent himself.
The hearing then concluded. No written order was ever entered
denying Williams’s request to represent himself.
        Following the hearing, Williams made several more pro se
motions. On May 3, 2017, in an order denying one of Williams’s
motions to dismiss, the District Court informed Williams that pro
se filings from represented parties would no longer be accepted
by the clerk of the court in accordance with a recently instituted
local rule “unless [the motions] concern the removal of his coun-
sel.” Consequently, the pro se motions Williams subsequently
attempted to file on May 10, May 15, and May 31, 2017, were re-
ceived by the clerk of the court but not filed.
       Williams fell ill before his competency evaluation could be
conducted and his trial was continued for roughly a year. Wil-
liams’s competency evaluation was completed on April 2, 2018.
On May 1, 2018, Judge Treadwell held a pretrial conference with
the parties to discuss the results of the competency evaluation,
which suggested that Williams was competent to stand trial;
Judge Treadwell consequently found that Williams was compe-
tent. On May 9, 2018, Williams pled guilty to the first charge,
possession with intent to distribute, in exchange for the Govern-
USCA11 Case: 18-13890           Date Filed: 03/30/2022        Page: 11 of 20




18-13890                  Opinion of the Court                              11

ment dropping the other charges. Williams was subsequently
sentenced to 151 months of imprisonment and three years of su-
pervised release. The plea agreement made no mention of Wil-
liams waiving his constitutional right to self-representation. The
plea hearing also did not discuss the right to self-representation.
The plea agreement did state that Williams waived his right to
appeal or collaterally attack his conviction and sentence, except
that he had the right to bring an ineffective assistance of counsel
claim and to appeal an above-guidelines sentence. Williams time-
ly appealed his conviction.
                                      B.
       Erin Pinder was appointed to represent Williams on appeal
on September 13, 2018. On February 14, 2019, Pinder moved to
withdraw as counsel pursuant to Anders v. California, 386 U.S.
738, 87 S. Ct. 1396 (1967). 2 In support of her motion, Pinder filed

2In Anders, the Supreme Court held that if appellate counsel “finds [her] case
to be wholly frivolous, after a conscientious examination of it, [s]he should
so advise the court and request permission to withdraw.” 386 U.S. at 744, 87
S. Ct. at 1400. However, the Court required appellate counsel to accompany
that request with a “brief referring to anything in the record that might argu-
ably support the appeal,” including citation to legal authorities. Id. at 744–
45, 87 S. Ct. at 1400. This “Anders brief” is intended to aid the court in in-
dependently determining whether an appellant has any claims with arguable
merit, so that “penniless defendants” are assured “the same rights and oppor-
tunities on appeal—as nearly as is practicable—as are enjoyed by those per-
sons who are in a similar situation but who are able to afford the retention of
private counsel.” Id. at 745, 87 S. Ct. at 1400.
USCA11 Case: 18-13890      Date Filed: 03/30/2022    Page: 12 of 20




12                    Opinion of the Court                18-13890

an Anders brief representing to this Court that she had found no
colorable issues on appeal after conducting a “careful review of
the complete court record” and “after researching the law as it re-
lates to the facts of this case.” This Anders brief did not address
the possibility that a Faretta violation occurred, likely because
Pinder had not requested that the Faretta hearing be transcribed
for appeal.
        On June 12, 2019, this Court denied without prejudice
Pinder’s motion to withdraw as counsel and directed her to order
the transcript of the Faretta hearing for appeal. After these tran-
scripts were filed on appeal, Pinder made a second motion to
withdraw as counsel and accordingly filed a second Anders brief
on August 26, 2019. In her second Anders brief, Pinder again rep-
resented that she had “conscientiously examin[ed] the entire rec-
ord on appeal and the applicable statutes, rules, and case law.”
Pinder then went on to analyze and dismiss several grounds for
appeal with possible merit. Pinder’s analysis included a two-page
discussion on the District Court’s Faretta hearing. In this discus-
sion, Pinder explained the purpose of Faretta hearings, summa-
rized the Faretta hearing transcript, and concluded that “the dis-
trict court properly conducted an inquiry into Mr. Williams’ abil-
ity to represent himself at trial.”
       On January 28, 2020, this Court again denied Pinder’s mo-
tion to withdraw as counsel. In our order, we identified the fol-
lowing two issues as having arguable merit:
USCA11 Case: 18-13890      Date Filed: 03/30/2022     Page: 13 of 20




18-13890              Opinion of the Court                       13

      Whether, despite later pleading guilty, this Court
      has discretion to review the denial of a defendant's
      request to proceed pro se which is a potential struc-
      tural error and, if so, whether the district court erred
      in denying Williams's request to proceed pro se be-
      cause it believed that he did not understand the risks
      of proceeding pro se due to his illogical legal theo-
      ries.
Accordingly, we directed Pinder to file a merits brief addressing
these issues “or any other issue counsel believes has merit.”
         Pinder filed Williams’s opening brief on March 19, 2020.
This brief only addressed the two issues we had identified, spend-
ing one page on whether this Court has the discretion to review
Williams’s Faretta request despite the guilty plea and seven pages
analyzing the District Court’s denial of Williams’s request to pro-
ceed pro se per Faretta. Here is Pinder’s entire argument as to the
first issue:
      I. Despite later pleading guilty, this Court has the
      discretion to review the denial of a defendant's re-
      quest to proceed pro se.
             “The Sixth Amendment does not provide
      merely that a defense shall be made for the accused;
      it grants to the accused personally the right to make
      his defense. It is the accused, not counsel, who must
      be ‘informed of the nature and cause of the accusa-
      tion,’ who must be ‘confronted with the witnesses
      against him,’ and who must be accorded ‘compulso-
      ry process for obtaining witnesses in his favor.’ ”
USCA11 Case: 18-13890       Date Filed: 03/30/2022     Page: 14 of 20




14                     Opinion of the Court                 18-13890

      Although not stated in the Amendment in so many
      words, the right to self-representation—to make
      one's own defense personally—is, thus, necessarily
      implied by the structure of the Amendment. The
      right to defend is given directly to the accused; for it
      is he who suffers the consequences if the defense
      fails.” Faretta v. California, 422 U.S. 806, 819–20[]
      [(]1975). Because this is a fundamental right, a viola-
      tion of right to counsel or of right to self-
      representation is not subject to harmless error analy-
      sis. United States v. Fant, 890 F.2d 408 (11th Cir.
      1989). See also McKaskle v. Wiggins, 465 U.S. 168
      (1984) (denial of self-representation at trial is struc-
      tural); United States v. Jimenez-Antunez, 820 F.3d
      1267, 1271 (11th Cir. 2016) (The denial of the right to
      counsel of choice is structural error).
              Since the improper denial of a defendant’s
      right to self-representation at trial is a structural er-
      ror, this Court has the authority to review the dis-
      trict court’s denial.
Pinder’s argument thus consists of three sentences: a block quote
from Faretta describing the right to self-representation, a sentence
with citation correctly identifying an improper denial of the Faret-
ta right to self-representation as structural error, and a conclusion
without citation that this Court may review the improper denial
of the right to self-representation because it is structural error.
Importantly, Pinder only notes the chief obstacle to our review of
the Faretta hearing—Williams’s guilty plea—in her heading,
which is taken almost verbatim from our order.
USCA11 Case: 18-13890            Date Filed: 03/30/2022          Page: 15 of 20




18-13890                   Opinion of the Court                                15

        In response, the Government’s brief laid out the circuit
split on this issue, explaining the Ninth Circuit’s holding in United
States v. Hernandez, 203 F.3d 614, 626 (9th Cir. 2000), overruled
on other grounds by Indiana v. Edwards, 554 U.S. 164, 128 S. Ct.
2379 (2008), that an improper denial of a defendant’s request for
self-representation renders any subsequent guilty plea per se in-
voluntary and so voids any guilty plea. The Government then
asked this Court to adopt the approach taken by the Fourth, Sev-
enth, Eighth, and Tenth Circuits 3 and hold that an improper deni-
al of the right to self-representation does not render a subsequent
guilty plea involuntary, so the subsequent guilty plea waives the
right to appeal the improper denial. United States v. Dewberry,
936 F.3d 803, 805–07 (8th Cir. 2019); United States v. Moussaoui,
591 F.3d 263, 279–80 (4th Cir. 2010); Gomez v. Barge, 434 F.3d
940, 943 (7th Cir. 2006); United States v. Montgomery, 529 F.2d
1404, 1407 (10th Cir. 1976). In her three-page reply brief, Pinder
simply asked this Court to adopt the Ninth Circuit’s holding in
Hernandez, despite neither citing Hernandez nor ever addressing
the voluntariness of Williams’s guilty plea in her opening brief.


3 The Government contends that the Sixth Circuit has also adopted the ma-
jority position, citing the Eight Circuit’s decision in United States v. Dewber-
ry, 936 F.3d 803, 806 (8th Cir. 2019) (citing Werth v. Bell, 692 F.3d 486, 497
(6th Cir. 2012)). While Dewberry does note that the Sixth Circuit has adopt-
ed the majority position, id., the Sixth Circuit case it relied on for this propo-
sition explicitly stated that it “need not resolve, or even weigh in on, this de-
bate between our sister circuits.” Werth, 692 F.3d at 497.
USCA11 Case: 18-13890      Date Filed: 03/30/2022    Page: 16 of 20




16                    Opinion of the Court                18-13890

                                II.
        As Williams (through Pinder) correctly explained, the im-
proper denial of the right to self-representation under Faretta is
structural error, and so requires reversal on direct appeal when
the error is both preserved and not waived. United States v. Gon-
zalez-Lopez, 548 U.S. 140, 148–49, 126 S. Ct. 2557, 2563–64 (2006)
(explaining structural error and listing the right to self-
representation as an example). What Williams (through Pinder)
fails to address is the Supreme Court precedent holding that a
voluntary, subsequent guilty plea generally operates as a waiver
of claims of constitutional error that occurred prior to the plea.
Tollett v. Henderson, 411 U.S. 258, 267, 93 S. Ct. 1602, 1608
(1973); Stano v. Dugger, 921 F.2d 1125, 1150 (11th Cir. 1991) (en
banc) (“The Supreme Court has given finality to guilty pleas by
precluding claims of constitutional deprivations occurring prior to
entry of the plea.”). As the Supreme Court explained in Tollett:
      [A] guilty plea represents a break in the chain of
      events which has preceded it in the criminal process.
      When a criminal defendant has solemnly admitted
      in open court that he is in fact guilty of the offense
      with which he is charged, he may not thereafter
      raise independent claims relating to the deprivation
      of constitutional rights that occurred prior to the en-
      try of the guilty plea. He may only attack the volun-
      tary and intelligent character of the guilty plea by
      showing that the advice he received from counsel
      was not within the standards set forth in McMann.
USCA11 Case: 18-13890       Date Filed: 03/30/2022     Page: 17 of 20




18-13890               Opinion of the Court                        17

411 U.S. at 267, 93 S. Ct. at 1608 (citing McMann v. Richardson,
397 U.S. 759, 770–71, 90 S. Ct. 1441, 1448–49 (1970)).
       When a defendant enters an unconditional guilty plea, he
may raise on appeal only a narrow class of challenges to his con-
viction. He may challenge his conviction by asserting that his
plea was involuntary. United States v. Saac, 632 F.3d 1203, 1208
(11th Cir. 2011). He also may challenge the constitutionality of
the statute of conviction. Class v. United States, 138 S. Ct. 798,
803 (2018). When a defendant raises the latter type of defect, he is
in effect arguing that the “very initiation of the proceedings . . .
operated to deprive him of due process of law.” Id. (internal quo-
tation marks omitted). Because he is arguing that the govern-
ment lacked the power to punish him, the defendant may raise
this type of challenge even after entering a guilty plea. Id.
        In contrast, a defendant’s voluntary guilty plea may waive
a claim even of structural error. In fact, defendants do so when-
ever they plead guilty and, consequently, relinquish their right to
a jury trial. See Sullivan v. Louisiana, 508 U.S. 275, 281–82, 113 S.
Ct. 2078, 2083 (1993) (holding that a constitutionally deficient rea-
sonable doubt instruction constitutes structural error as the dep-
rivation of the right to trial by jury has “necessarily unquantifiable
and indeterminate” consequences and “unquestionably qualifies
as ‘structural error’”).
        In Class, the Supreme Court contrasted a defendant’s con-
stitutional challenge to his statute of conviction, which is not
waived by a guilty plea, with a claim raising a “case-related consti-
USCA11 Case: 18-13890       Date Filed: 03/30/2022    Page: 18 of 20




18                     Opinion of the Court                18-13890

tutional defect,” which may be waived by a guilty plea. Class, 138
S. Ct. at 804–05. The Court’s example of a constitutional claim
that may be waived by a guilty plea was a defendant’s claim that
his indictment was issued by a grand jury whose selection unlaw-
fully excluded jurors of the defendant’s race. Id. at 805. The
Court explained that such a challenge was waived by the defend-
ant’s guilty plea because the government could cure the error by
obtaining a “new indictment by a properly selected grand jury.”
Id. (internal quotation marks omitted). Because the Court previ-
ously recognized that such an error is structural, see Johnson v.
United States, 520 U.S. 461, 469, 117 S. Ct. 1544, 1550 (1997) (iden-
tifying the unlawful exclusion of grand jurors of the defendant’s
race as a “structural error”), Class tells us that a defendant may
waive a claim of structural error by entering a defendant’s volun-
tary guilty plea. 138 S. Ct. at 805.
        Turning to this case, in his opening brief, even when read
liberally, Williams (through Pinder) does not raise a voluntariness
challenge to his conviction or argue that the government lacked
the power to criminalize his conduct. See Regions Bank v. Legal
Outsource PA, 936 F.3d 1184, 1197 (11th Cir. 2019) (explaining
that “briefs should be read liberally to ascertain the issues raised
on appeal”). Accordingly, Williams forfeits these issues on ap-
USCA11 Case: 18-13890           Date Filed: 03/30/2022       Page: 19 of 20




18-13890                  Opinion of the Court                             19

peal. 4 United States v. Campbell, 26 F.4th 860, 873 (11th Cir.
2022) (en banc).5
       As we are barred by Williams’s forfeiture from addressing
the circuit split on the question of whether an improper denial of
a defendant’s Faretta right to self-representation automatically
renders a guilty plea involuntary, we make no comment on the
decisions of our sister circuits. Likewise, we do not address the
merits of Williams’s Faretta claim.6 As we hold that Williams did
not challenge his guilty plea on voluntariness grounds in this di-
rect appeal, Williams can raise his Faretta and involuntariness
claims in a motion to vacate under 28 U.S.C. § 2255, along with

4Since issues must be raised in a party’s opening brief to be timely, Williams
raising a voluntariness challenge under Hernandez in his reply brief does not
excuse his forfeiture. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d
678, 680–81 (11th Cir. 2014).
5In certain circumstances, we have discretion to revive a forfeited issue. See
Campbell, 26 F.4th at 873. Even assuming that we have the discretion to re-
vive the forfeited issue here, we cannot say that it would be appropriate to
exercise our discretion and so decline to raise the voluntariness issue sua
sponte.
6 We do note that the Third Circuit recently reversed the conviction of a
sovereign citizen who, like Williams, made multiple frivolous pro se mo-
tions, asked to represent himself, and then was denied his right to self-
representation due to the frivolousness of his arguments. United States v.
Taylor, 21 F.4th 94, 100–05 (3d Cir. 2021); see also United States v. Johnson,
980 F.3d 570, 574, 577–78 (7th Cir. 2020) (affirming a district court finding
that a sovereign citizen properly exercised his right to self-representation);
United States v. Mesquiti, 854 F.3d 267, 272–75 (5th Cir. 2017) (same).
USCA11 Case: 18-13890       Date Filed: 03/30/2022    Page: 20 of 20




20                     Opinion of the Court                18-13890

any other claims he may have. See Montemoino v. United States,
68 F.3d 416, 418 (11th Cir. 1995) (“plea validity” issues “can be
raised in a § 2255 proceeding”); Dewberry, 936 F.3d at 808 (Kelly,
J., concurring in the judgment) (explaining that whether a guilty
plea was rendered involuntary due to a violation of Faretta “is of-
ten better deferred to post-conviction proceedings under 28
U.S.C. § 2255, as it usually involves facts outside the original rec-
ord”); cf. Stoufflet v. United States, 757 F.3d 1236, 1239 (11th Cir.
2014) (holding that a prisoner was “procedurally barred from rais-
ing arguments in a motion to vacate his sentence, 28 U.S.C. §
2255, that he already raised and that [the court] rejected in his di-
rect appeal”).
                                III.
      For the foregoing reasons, we affirm the District Court.
      AFFIRMED.